DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 8/10/2022.  Claims 1-34 are pending.  Claims 1-13 are withdrawn.  Claims 14-21 are under consideration.  Claims 22-34 are newly added.
Election/Restrictions
Newly submitted claims 22-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly added claims are drawn to the method of steering a mirror assembly with a reaction mass that was not originally presented.  The process for using the the fast steering mirror assembly as claimed can be practiced with a fast steering mirror assembly that does not require a reaction mass that was not originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the laser source and a first portion of the at least one interferometer are disposed on a first substrate of the photonic integrated circuit”  must be shown or the feature(s) canceled from the claim(s).  Fig. 4 appears to show the photonic integrated circuit.  However, the interferometer appears to be on a single substrate while the laser source is located on another substrate.  It is not clear how “a first portion of the at least one interferometer” is located on the same substrate as the laser source.  No new matter should be entered.  For examination purposes, the examiner shall consider the laser source is on a first substrate and the interferometer is on a second substrate.
Applicant argues paragraphs 4, 33, 37, 59, 60 describes all the structural limitations in combination as presented in the figures.  However, “[i]t is improper to import claim limitations from the specification” MPEP 2111.01 (II).  The claims do not define detector or plurality of detectors is part of the interferometer.  The figures also do not show detector(s) and its/their orientation with respect to the fast steering mirror assembly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2020/0166328 A1, hereinafter “Zhou”).
Claim 14.  Zhou discloses a fast steering mirror assembly comprising:
a mirror (273 in Fig. 8);
a base (201) including one or more actuators connected to the mirror, the actuators being configured to adjust a position of the mirror (the examiner considers the actuators are implicitly disclosed as mirror 273 (similar to mirror 173) is disclosed as “oscillating XY galvanometer mirror”, Para [0072]); and
at least one digital measuring device positioned on the base and configured to monitor the position of the mirror, the at least one digital measuring device including a laser source (Para [0043]) and at least one interferometer implemented on a photonic integrated circuit (at 201) (Para [0078]).  The examiner notes, it is unclear how the laser source is connected to the digital measuring device such that the examiner interprets the laser source to be on a separate surface but is configured to communicate with the digital measuring device.
Claim 17.  Zhou discloses the mirror includes one or more reflectors (273) configured to reflect light from the at least one distance measuring device (Fig. 8).
Claim 18.  Zhou discloses the at least one interferometer includes a first waveguide structure configured to direct a first portion of light from the laser source to the one or more reflectors and receive light reflected from the one or 5more reflectors (see ray trace in Fig. 8 at 205 to 291).
Claim 19.  Zhou discloses the at least one interferometer includes a second waveguide structure configured to combine a second portion of light from the laser source with the light reflected from the one or more reflectors to 10produce a measurement beam and a first multiplexer configured to split the measurement beam into a plurality of channels spaced in frequency (Para [0008]).  
Claim 20.  Zhou discloses the at least one interferometer includes a plurality of detectors configured to detect an intensity value of each 15channel of the plurality of channels to measure a distance between the at least one digital measuring device and the mirror (Para [0063]).
Claim 21.  Zhou discloses the measured distance between the at least one digital measuring device and the mirror is used to determine the 20position of the mirror (Para [0010], [0038], [0047]-[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Nagarajan (US 2020/0301071 A1, hereinafter “Nagarajan”).
Claim 15.  Zhou discloses the invention of claim 14, however, Zhou does not explicitly disclose the laser source and the at least one interferometer are integrated on a common substrate of the photonic integrated circuit.
Nagarajan teaches a tunable laser (1000) and the interferometer (waveguide branches) are integrated on a common substrate (silicon photonic substrate 100).  The tunable laser is integrated on the common substrate by flip-chip bonding (Abstract).
It would have been obvious to one having ordinary skill in the art to recognize the teaching of Nagarajan for integrating the laser source with the interferometer on the same photonic substrate would be appreciated by one having ordinary skill in the art. One would be motivated to integrate the laser source and the interferometer onto the same photonic substrate to increase transmission capacity while maintain the transmission speed (Para [0007]-[0009]).
Claim 16.  Zhou in view of Nagarajan discloses the laser source is flip-chip bonded to the silicon photonic substrate, thus the laser chip is on one substrate while the interferometer is on the second substrate.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Applicant argues Zhou cannot both teach photonic integrated circuit and the base with the same numeral (201).  Examiner corrected the typographical error.  The photonic integrated circuit is at reference numeral 201 and the citation of paragraph 78 clearly teaches the “photonic integrated circuit”.  
Applicant further argues Zhou does not teach “one or more actuators” and that the “at least one digital measuring device” is positioned on the base, and that at least one digital measuring device includes at least one interferometer implemented on a photonic integrated circuit.”
The laser source is on the base as shown in Fig. 7.  The laser source includes fiber bundle (204) and reference arm signal input (207).  Claim 14 defines the laser source as a structure of the digital measuring device, thus, the digital measuring device including bundles (204, 207) are positioned on the base (at 201).  The photonic integrated circuit is clearly shown in Fig. 7 and duplicated below for referencing.

    PNG
    media_image1.png
    472
    602
    media_image1.png
    Greyscale

Zhou discloses in paragraph 47 that “[a] large scan lens 190 [is] mounted in the sample arm S after a scanning device such as a galvanometer having an oscillating  XY galvanometer mirror 173.  As shown in Fig. 7, sample arm 204 is positioned on the base (at 201) and the galvanometer (actuator) is mounted on the sample arm, thus the examiner considers the base including one or more actuators connected to the mirror, as recited in claim 14.
For the reasons above, the examiner finds applicant’s arguments not persuasive and the grounds of rejection are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874